Title: From George Washington to Samuel Vaughan, 5 February 1785
From: Washington, George
To: Vaughan, Samuel

 

Dr Sir,
Mount Vernon 5th Feby 1785.

I have the honor to inform you that the Chimney piece is arrived, & by the number of Cases (ten) too elegant & costly by far I fear for my own room, & republican stile of living—tho’ it encreases the sense of my obligation to you for it. The Ship arrived at her Port just as this second frost set in, so that it has not been in my power to send up for these cases by water, & I would not hazard the transportation of them by land, nine miles.
They were accompanied by a very polite letter from your Son Benjamin Vaughan Esqr. of London —to whom under cover with this, I have acknowledged the receipt, with thanks for the favorable expression of it. I hope Mrs Vaughan & your family enjoy good health, to whom with Mrs Washington’s compliments, I pray to be presented in respectful terms. With great esteem & regard I am Dr Sir Yrs &c. &c.

G: Washington

